DETAILED ACTION
This action is responsive to Applicant’s response filed 12/16/2021.  
 
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an Examiner’s statement of reasons for allowance:
Based on the amendments filed 12/16/2021 which further clarified the subject matter of claims independent claims 1 and 11 with regards to degerming a mode to enter upon boot based on the table of contents pointed to by a pointer, a thorough search for prior arts on PE2E and STIC databases and on domains (IP.com and Google Scholar) has been conducted. The prior art searched and investigated in the database and domains does not fairly teach or suggest the teaching of SSD and method for operating an SSD supporting read-only mode; as disclosed by the following claimed subject matter of independent claim 1:

A method of operating a Solid State Drive (SSD), the method comprising:
identifying critical metadata corresponding to data previously written to the SSD; 
storing the critical metadata in a non-volatile memory in response to a power loss event; 
writing a first table of contents corresponding to the stored critical metadata in the non-volatile memory; 
storing a pointer pointing to the first table of contents or a second table of contents;
determining whether the pointer points to the first table of contents or the second table of contents, wherein the second table of contents is configured to store the critical metadata and write buffer data previously written to the SSD;
if the pointer points to the first table of contents, entering a read-only mode upon boot; and 
if the pointer points to the second table of contents, entering a read-write mode upon boot.

Independent claim 11 is also distinct from the prior art for the same reason, dependent claims 2-10 and 12-20 are directly dependent from claims 1 an 11 and are therefore distinct from the prior art.

As indicated in the previous Office Action, the previously applied prior art was determined not to teach or suggest the teachings of the previous claim 5 including all the limitations of the base claim and the intervening claims, and the specific features have been amended into the independent claims 1 and 11.  
The most relevant prior art considered during the search of databases and domains, performed with regards to the amended claimed invention, includes the following:
US Pub. No. 2016/0117099 of Prins et al. which relates to managing power failure events in non-volatile memory systems, and particularly the storing of critical metadata, see [0071]. However, Prins does not teach or suggest the teaching of specific boot operations and mode entry according the pointer and table of content 
US Pub. No. 2012/0203958 of Jones et al. which relates SSD architecture and teaches logging metadata particularly related logical-to-physical tables, which can be considered critical, and a read only initialization mode, see [0101]. However, while Jones is concerned with power cycles, Jones does not specifically consider power loss events, nor does Jones teach or suggest the teaching of specific boot operations and mode entry according the pointer and table of content components, configured with all of the limitations in conjunction with one another as claimed by Applicant to form the specified independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T OBERLY whose telephone number is (571)272-6991.  The examiner can normally be reached on M-F 800am-430pm (MT).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Henry Tsai can be reached on (571) 272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC T OBERLY/             Primary Examiner, Art Unit 2184